DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Amendment and Remarks dated on 11/01/2021.
Claims 1-7, 10-18 and 20 as presented on 11/01/2021 are allowed.

Response to Arguments
Applicant's arguments, see pages 11-12, filed   with respect to claims 1, 11, and 18 have been fully considered and are persuasive.  The rejection under 35 U.S.C. § 101 of claims 1, 11, and 18 been withdrawn. 

Applicant’s arguments, see page 12, filed "Claims 1, 5-7, 18 stand rejected under 35 U.S.C. § 103 as being unpatentable over Wang (U.S. Pub. No. 20210061299) in view of Kim (U.S. Pub. No. 20200239029). Applicant has amended claim 1 with the limitations of allowable claims 8 and 9. Claims 2- 4 are further rejected in view of Fields (US20170132951). Claims 8 and 9 have been canceled. Likewise, claim 18 has been amended with the limitations of allowable claim 19 and , with respect to claims 1-7, 18, and 20have been fully considered and are persuasive.  The rejection under 35 U.S.C. § 103 of claims 1-7, 18, and 20 has been withdrawn. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

	Interpreting the claims in light of the specification examiner finds the claimed invention is patentably distinct from the prior art of record. The prior art does not expressly teach or render obvious the invention as recited in amended independent claims 1, 11, and 18.

	Wang discloses a system for switching driving modes can include a vehicle control unit in communication with a plurality of sensors and a plurality of vehicle controls of an autonomous vehicle. The vehicle control unit can include a control manager configured to receive a request to switch driving modes, send a message indicating that the request has been received and requesting confirmation, receive a first confirmation of the request, determine a driving state meets a switching standard, enter a pending switching state in which control inputs received for the driving modes are combined to generate a vehicle control output, provide mechanical feedback indicating that the vehicle is switching between driving modes, receive a second confirmation of the request based on the mechanical feedback, and switch driving modes from the autonomous mode to the manual mode.


	Fields discloses movement-data is gathered with one or more sensors (e.g., accelerometers, GPS receivers, etc.) during a driver's driving session. A score may be calculated for the driving session, and the driver's progress is evaluated by a driver-evaluation system. A driving session report or graphical user-interface (GUI) is generated with a computer processor and displayed at a display device. The displayed report or GUI includes a graphic representing the driver's progress relative to historical data.

	The features “adaptive forward propagation horizon is predicted for multiple "N" future predicted vehicle positions”,  “an adaptive forward propagation horizon and an adaptive horizon of the automobile vehicle having multiple "N" future predicted states” and “predicting the vehicle adaptive forward propagation horizon for multiple "N" future predicted states””, when taken in the context of the claims as a whole, were not uncovered in the prior art teachings.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENYUAN YANG whose telephone number is (571)272-5455.  The examiner can normally be reached on Monday - Thursday 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee can be reached on (571) 270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 






/W.Y./Examiner, Art Unit 3668                                                                                                                                                                                                        
/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668